IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LORENZO DANTE COLLIER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5299

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 4, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Lorenzo Dante Collier, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

ROBERTS, C.J., BENTON and KELSEY, JJ., CONCUR.